Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2021 has been entered.
Detailed Action
This office action is a response to applicant’s information disclosure statement filed 28 April 2021.  This application claims the benefit of 61/847,509 filed 07/17/2013. The parent application 61/847,509 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 21-25, 27 and 31-35 of this application. 
Claims 21-25, 27 and 31-35 are pending in this application and are examined on the merits herein.
Reasons for Allowance
Applicant's information disclosure statement submitted 28 April 2021 has been fully considered. The cited reference is a general description of a flow reactor which does not anticipate or render obvious the instant claims. 
Accordingly, Applicant’s information disclosure statement submitted 28 April 2021 is not seen to form the basis for any new grounds of rejection.  Therefore, pending claims 21-25, 27 and 31-35 are allowed for the reasons previously of record in the notice of allowance mailed 29 January 2021.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623